DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Applicant’s first argument is that Miller does not teach the claimed gamma angles. This argument is not persuasive in the of the patient table taught by Miller. First, it is noted that the gamma angle of claim 1 is broadly claimed as comprising an angle between a vertical plane and a supporting plane of a fixing structure. The claim does not further limit the supporting plane of the fixing structure. Looking to the support table 54 of Miller in Fig. 3, the table comprises a rectangular prism shape which is known to have four vertical surfaces, at least two opposing surfaces being 180 degrees from a vertical plane. Furthermore, a horizontal surface of the table 54 or a horizontal surface of the pod 24 are disposed 90 degrees relative to a vertical plane. Applicant further argues that Miller does not each the two alignment checks as claimed. However, applicant’s arguments were not persuasive in view of Miller’s Fig. 7 and corresponding description that teaches a first alignment check of the patient by comparing images and a second alignment check of a body part by comparing images of a beam’s eye view (beam focus) (column 14, lines 66-column 16, line 22).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 11-13, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 5117829 A).
With regards to claims 1, 7, 11, and 17, Miller discloses a patient alignment system having a processor and memory (column 7, lines 49-64) and method comprising: acquiring a current gamma angle before radiation beams of a radiation source illuminate a treatment body part of a patient (prior to acquiring images, lateral and anterior/posterior positioning of the patient relative to the imager, or vice versa, is determined; column 9, lines 49-68), the gamma angle being an angle between a vertical plane and a supporting plane of a fixing structure for supporting the treatment body part of the patient, wherein the current gamma angle is less than 90 degrees or greater than 90 degrees (Fig. 3 shows table (fixing structure) 54 having vertical side surfaces that are 180 degrees from a vertical plane, wherein at least two vertical surfaces of the table are coplanar with a supporting plane of a fixing structure); acquiring a reconstructed image corresponding to the current gamma angle, the reconstructed image being an image reconstructed according to an image of the treatment body part acquired in advance with the gamma angle being 90 degrees (CT images are acquired without the patient being moved while a horizontal surface of the fixing structure 54 or 24 is 90 degrees relative to a vertical plane; column 10, lines 43-57; Fig. 3); acquiring an image guide radiation therapy (IGRT) image of the treatment body part with the treatment body part being supported by the supporting plane at the current gamma angle, wherein the IGRT image is an image generated by an image guide system (column 15, lines 38-56; additional PSR radiographs are obtained while a supporting vertical surface of the fixing structure 54 is 180 degrees relative to a vertical plane; column 15, lines 38-56); and comparing the reconstructed image with the IGRT image to obtain a deviation of a position of the treatment body part so that and the position of the treatment body is adjusted according to the deviation when the deviation is greater than a preset threshold (column 15, lines 52-68; PSR images are compared to corresponding DRR images to determine if a discrepancy (preset threshold) exists in order to make appropriate adjustments such as the table position or agulation angle).
With regards to claims 2 and 12, Miller discloses wherein the acquiring a current gamma angle before radiation beams of a radiation source illuminate a treatment body part comprises: acquiring a treatment plan that includes at least one gamma angle; and determining the current gamma angle from the at least one gamma angle (Abstract; selecting an angle of the treatment beam based on image data during treatment planning). (CT images are acquired without the patient being moved while a horizontal surface of the fixing structure 54 or 24 is 90 degrees relative to a vertical plane; column 10, lines 43-57; Fig. 3)
With regards to claims 3 and 13, Miller discloses wherein before acquiring the reconstructed image corresponding to the current gamma angle, the method further comprises: acquiring the image of the treatment body part with the gamma angle being 90 degrees (CT images are acquired without the patient being moved while a horizontal surface of the fixing structure 54 or 24 is 90 degrees relative to a vertical plane; column 10, lines 43-57; Fig. 3); and reconstructing a reconstructed image corresponding to each of the at least one gamma angle according to the image of the treatment body part  with the gamma angle being 90 degrees (column 10, lines 28-42; generating DRR image of a view line while a horizontal surface of the fixing structure 54 or 24 is 90 degrees relative to a vertical plane); the acquiring a reconstructed image corresponding to the current gamma angle comprises: acquiring the reconstructed image corresponding to the current gamma angle from the reconstructed images corresponding to the at least one gamma angle (column 10, lines 28-42; generating DRR image of a view line, i.e. beam’s eye view).
With regards to claim 21, Miller discloses wherein the fixing structure is adjustable (column 8, lines 43-49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6, 8-10, 14, 15, 18, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
With regards to claims 4 and 14, Miller does not explicitly teach the claimed step. However, it is noted that such a modification would have been considered common knowledge, said modification of manipulating a reconstructed image allowing an operator to discern pertinent information of a target region. As such, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Miller with the claimed step.
With regards to claims 5, Miller does not explicitly teach the claimed step. However, Miller does teach it was known to compare images to calculate an offset between predetermined points in order to make adjustments to thereby eliminate the offset (column 15, lines 2-37). Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Miller with the claimed step in order to ensure proper alignment and positioning.
With regards to claim 6, 8, 15, and 18, Miller does not explicitly teach the claimed step. However, Miller does teach wherein a physical simulation is carried out by repositioning the patient within the pod and positioning the pod within the X-ray system so that the X-rays enter the tissue volume at the same angle as specified for a particle radiation beam in accordance with the treatment plan. The resulting physical simulation radiograph (PSR) is compared to the appropriate DRR to verify that it is essentially the same. If the comparison is essentially the same, then the patient and pod are moved to the beam delivery system and the pod is positioned so that the radiation beam will enter the tissue volume at the desired angle. However, before actually irradiating the target tissue with the radiation beam, a further X-ray exposure of the tissue volume is made using an X-ray source mounted in the nozzle of the beam delivery system. This X-ray source is mounted to provide X-ray radiation to the tissue volume that is substantially aligned with the radiation dose delivered by the radiation beam. The X-ray radiation from the nozzle of the beam delivery system produces yet another radiograph which is compared with the appropriate DRR and/or the PSR to verify that the correct entry angle for the beam and correct patient position have been achieved (column 3, line 67-column 4, line 21). Therefore, modifying Miller with the claimed step, in further consideration of Miller’s teaching of claim 5, would have been obvious in view of ensuring proper alignment and positioning.
With regards to claim 9, Miller does not teach the claimed step. However, those skilled in the art appreciate that collision detectors were considered common knowledge. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Miller with the claimed step in order to prevent injury to the patient.
With regards to claims 10 and 19, Miller discloses wherein the deviation comprises translation data and angle data, and the adjusting the position of the treatment body part according to the deviation comprises: translating the treatment couch according to the translation data; and rotating the treatment couch according to the angle data, or converting the angle data into translation data, and translating the treatment couch according to the converted translation data (column 8, lines 18-23; column 13, line 50-column 14, line 2).
With regards to claim 22, Miller discloses wherein the image guide system comprising an X-ray imaging system (Fig. 3), but does not teach the claimed configuration. However, such a configuration was generally known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify  Miller with the claimed configuration since substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884